Exhibit 10.2
 
SUBORDINATION AND INTERCREDITOR AGREEMENT
 


This Subordination and Intercreditor Agreement (this “Agreement”) dated as of
December 14, 2012 by and among  East West Bank (together with its successors and
assigns, “Senior Lender”); HCP-TELA, LLC, as agent (the “Agent”) for itself and
EREF-TELA, LLC, and CBG-TELA, LLC (HCP-TELA, LLC, EREF-TELA, LLC and CBG-TELA,
LLC, together with their successors and assigns, collectively, “Subordinate
Lenders” and individually, a “Subordinate Lender”); and Subordinate Lenders.
 
RECITALS
 
A. Obligors and Senior Lender are parties to a Loan and Security Agreement dated
the date hereof (as amended, modified, supplemented, or restated from time to
time, together with any refinancing and replacements of, or additions to, the
arrangements provided in such agreement (whether provided by the original Senior
Lender under such agreement or by successors or assigns, the “Senior Credit
Agreement”).
 
B. In connection with the Senior Credit Agreement, Obligors executed and
delivered to Senior Lender a Promissory Note dated the date hereof in the
original principal amount of $7,500,000 (as amended, modified, supplemented or
restated from time to time, the “Senior Note”; together with the Senior Loan
Agreement, all other promissory notes outstanding under the Senior Credit
Agreement, and all other agreements, instruments and documents now or hereafter
executed by any Obligor and delivered to Senior Lender in connection with the
Senior Credit Agreement, the “Senior Loan Documents”).
 
C. The Senior Obligations (as defined below) are secured by security interests
granted by Obligors pursuant to the Senior Loan Documents in all of their assets
(the “Collateral”).
 
D. Obligors are indebted and obligated to Subordinated Lenders pursuant to the
promissory notes described on Schedule 1 attached hereto (as amended, modified,
supplemented or restated from time to time, the “Subordinated Notes”).
 
E. The Subordinated Notes are secured by junior liens on the Collateral granted
by Obligors to Agent for the benefit of Subordinated Lenders pursuant to a
Security Agreement between Obligors and Agent dated the date hereof (as amended,
modified, supplemented or restated from time to time, the “Subordinated Security
Agreement”; together with the Subordinated Notes and any other agreement,
documents or instruments that from time to time or secure or support payment and
performance of the Subordinated Notes, the “Subordinated Loan Documents”.
 
F. As a condition to entering into the Senior Credit Agreement, Senior Lender is
requiring that (i) all indebtedness and obligations of Obligors to Agent and
Subordinate Lenders under the Subordinated Loan Documents be subordinated to the
Senior Obligations (as defined below) and (ii) any liens and security interests
in favor of Agent and/or Subordinate Lenders (the "Subordinate Liens") in the
Collateral be junior and subordinate to the liens and security interests in
favor of Senior Lender in the Collateral (the “Senior Liens”).
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the parties
hereto hereby agree as follows:
 
1. Subordinate Lenders and Agent will not ask, demand, sue for, take or receive
from or on behalf of Obligors, by set off or in any other manner, whether under
the Subordinated Loan Documents, applicable law or otherwise, and Obligors shall
not pay nor grant, the whole or any part of any principal, interest,
indebtedness, obligations, liabilities or payments, now or hereafter owing by
Obligors to Subordinate Lenders or Agent under the Subordinated Loan Documents
until the date (the “Termination Date”) on which all indebtedness, liabilities
and obligations of Obligors to Senior Lender under the Senior Loan Documents
(including with respect to the $1,000,000 revolving credit facility that Senior
Lender and Obligors contemplate will be established in favor of Obligors),
whether now existing or hereafter arising, direct or indirect, absolute or
contingent, joint or several, due or to become due, including, without
limitation, interest, fees and costs or other amounts arising after any
bankruptcy or similar proceeding by or against any Obligor whether or not they
are allowable in whole or in part in any such proceeding or other action
relating to any such proceeding (the “Senior Obligations”) shall have been paid
in full in cash and all commitments of Senior Lender to extend credit to any
Obligor shall have expired or been terminated.
 
2. Subordinate Lenders and Agent (1) acknowledge and agree that the Subordinate
Liens on the Collateral shall under all circumstances be junior in priority and
subordinated to the  Senior Liens on the Collateral and that Agent and
Subordinate Lenders shall not have any claims to or in respect of the
Collateral, or any proceeds of or realization on the Collateral, on parity with
or prior to the claims of Senior Lender, (2) acknowledge and agree that until
the Termination Date, the exercise of rights and remedies in respect of the
Subordinate Liens by Agent under the Subordinated Loan Documents and applicable
law shall be limited to the extent set forth in, and shall be governed by this
Agreement and (3) acknowledge and affirm that Senior Lender would not have
executed the Senior Credit Agreement in the absence of the execution and
delivery of this Agreement by the parties hereto.  Notwithstanding (a) the order
or time of loans, advances or other extensions of credit made by Senior Lender
or Subordinate Lender to Obligors, (b) the order or time of attachment of any
security interest, (c) the order, time or manner of perfection of any security
interest, or the order or time of the filing or recordation of any document or
instrument, or the possession of any Collateral, or other method of perfecting
of the Senior Liens and the Subordinate Liens, including any failure of Senior
Lender to file or record any financing statement or any continuations thereof
under the Uniform Commercial Code or other law of any applicable jurisdiction
with respect to the Senior Liens, (d) the rules for determining priority under
any law governing the relative priorities of secured creditors or (e) any
conflicting terms or conditions which may be contained in any of the Senior Loan
Documents, the Subordinated Loan Documents or any other documents, filings or
agreements (other than this Agreement), the Senior Liens shall at all times and
in all respects be prior in right, senior to and have priority over the
Subordinate Liens.
 
3. In the event that, prior to the Termination Date, there is any payment,
transfer, distribution, division or application, partial or complete, voluntary
or involuntary, by operation of law or otherwise, of all or any part of the
assets of any Obligor or the proceeds thereof, to or among creditors of such
Obligor, or on account of any indebtedness, liabilities or debt-related
obligations of such Obligor, by reason of the liquidation, dissolution or other
winding up of such Obligor or such Obligor’s business, or any sale,
receivership, insolvency or bankruptcy proceeding, or assignment for the benefit
of creditors, or any proceeding by or against such Obligor for any relief under
any bankruptcy or insolvency law or laws relating to the relief of debtors,
readjustment of indebtedness, reorganizations, compositions or extensions, then,
and in any such event, any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any or all indebtedness, liabilities or
obligations of such Obligor to any Subordinate Lender or Agent under the
Subordinated Loan Documents shall instead be paid or delivered directly to
Senior Lender for application to the Senior Obligations until the Termination
Date.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Should any monies or other assets of any Obligor or the proceeds thereof be
received by any Subordinate Lender or Agent in contravention of any provisions
hereof or the rights of Senior Lender as set forth herein, such Subordinate
Lender or Agent, as applicable, will forthwith deliver the same to Senior Lender
in precisely the form received (except for the endorsement or assignment by
Subordinate Lender or Agent, as applicable, where necessary as
appropriate).  Until so delivered, any such monies or other assets of such
Obligor or the proceeds thereof shall be held in trust by such Subordinate
Lender or Agent, as applicable, for, and as property of Senior Lender.  In the
event of the failure of such Subordinate Lender or Agent, as applicable, to make
any such endorsement or assignment, Senior Lender, or any of its officers or
employees, are hereby irrevocably authorized to make the same as such
Subordinate Lender’s or Agent’s, as applicable, attorney in fact.  This power of
attorney shall be deemed to be coupled with an interest and is irrevocable until
the Termination Date.
 
5. Until the Termination Date, Subordinate Lenders and Agent shall not commence
any action or proceeding against any Obligor to enforce any of the Subordinated
Loan Documents or collect the indebtedness, liabilities, or obligations
thereunder.  Additionally, and without limiting the generality of any other
provision herein, until the Termination Date, Subordinate Lenders and Agent
shall not take any Enforcement Action with respect to any of the
Collateral.  Subordinate Lenders and Agent acknowledge and agree that Senior
Lender shall have the exclusive right to manage, perform and enforce the terms
of the Senior Loan Documents with respect to the Collateral, to exercise and
enforce all privileges and rights thereunder pursuant to the terms of the Senior
Loan Documents or otherwise in its sole discretion, including, without
limitation, the exclusive right to take or retake control or possession of the
Collateral and to hold, prepare for sale, sell, lease, dispose of, or liquidate
the Collateral and to otherwise exercise its rights and remedies under the
Senior Loan Documents and/or under applicable law.  For purposes hereof,
“Enforcement Action” shall mean the direct or indirect exercise of any of the
rights or remedies of Subordinated Lenders (or any of them) and/or Agent against
the Collateral, whether under the Subordinated Loan Documents, applicable law or
otherwise, and whether or not a judicial action is commenced, including, without
limitation, seeking to foreclose or realize upon (judicially or non-judicially)
the Subordinate Liens on any of the Collateral, and also including, without
limitation, any action to seek relief from the automatic stay pursuant to
Section 362 of the United States Bankruptcy Code.
 
6. In the event of the occurrence of any casualty with respect to the
Collateral, Senior Lender will have the exclusive right to adjust, compromise or
settle any such loss with the applicable insurance company and to collect and
receive the proceeds from such insurance company and to apply the proceeds to
the Senior Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Subordinate Lenders and Agent hereby make the following agreements and
waivers:
 
(a) All rights and interests of Senior Lender hereunder and all agreements and
obligations of Subordinate Lenders and Agent hereunder shall remain in full
force and effect irrespective of:  (i) any lack of validity or enforceability of
the Senior Obligations, the Senior Liens, any Senior Loan Document or any other
document or agreement in respect of the Senior Obligations or the Senior Liens,
including without limitation, any exchange, partial release of Collateral (but
not substantially all of the Collateral) or nonperfecton of the Senior Liens;
(ii) any change in the time, manner or place of payment, or in any other term,
of all or any of the Senior Obligations (including without limitation, any
recission, in whole or in part, by Senior Lender of any demand for payment of
any Senior Obligations), or any sale, assignment or other transfer of any of the
Senior Obligations, or any amendment, waiver, deferral, extension, renewal,
refinancing, replacement, refunding, acceleration, compromise, release,
alteration, supplementation, termination or other modification, in whole or in
part, including any increase in the amount thereof, whether by course of conduct
or otherwise, of the Senior Obligations or of the terms of the Senior Loan
Documents or any other document or agreement relating to the Senior Obligations
or the Senior Liens; or (iii) any other circumstances which otherwise might
constitute a defense available to, or a discharge of, Obligors or the Senior
Liens, or of Subordinate Lenders or Agent in respect of this Agreement,
including without limitation, the avoidance or disallowance in any bankruptcy,
insolvency or other like proceeding or otherwise, of the Senior Obligations or
the Senior Liens.
 
(b) The Senior Obligations shall be deemed conclusively to have been created,
contracted or incurred in reliance on this Agreement, and all dealings between
Obligors and Senior Lender shall be deemed to have been consummated in reliance
upon this Agreement.
 
(c) Notwithstanding any claim for subrogation that Subordinate Lenders or Agent
may otherwise have under applicable law, Subordinate Lenders shall not be
subrogated to receive payments or distributions of assets of Obligors in respect
of the Senior Obligations, the Collateral or otherwise until the Termination
Date.
 
(d) Senior Lender has not made, and does not hereby or otherwise make to
Subordinate Lenders or Agent, any representations or warranties, express or
implied, nor does Senior Lender assume any liability to Subordinate Lenders or
Agent with respect to, the financial or other condition of Obligors, their title
to, the value of, or any other matter in respect of any Collateral or the
enforceability, validity, priority, value or collectability of the Senior
Obligations, any Senior Loan Document, the Subordinate Liens or the Subordinated
Loan Documents.
 
8. The Subordinated Loan Documents shall be inscribed with a legend in form and
substance satisfactory to Senior Lender that the indebtedness, obligations and
liabilities of Obligors to Subordinate Lenders and Agent under the Subordinated
Loan Documents and all collateral therefor are subordinated to the indebtedness
and obligations of Senior Lender to, and the claims and liens of, Senior Lender,
as set forth herein.
 
 
4

--------------------------------------------------------------------------------

 
 
9. No right of Senior Lender to enforce the provisions as herein provided shall
at any time or in any way be prejudiced or impaired by any act or failure to act
on the part of Senior Lender, Subordinate Lenders or Agent, as applicable, or by
any noncompliance by Senior Lender, Subordinate Lenders or Agent with the terms
of this Agreement.  Senior Lender shall have no obligation to enforce the
Subordinated Loan Documents or any obligations thereunder or collect or enforce
any indebtedness of Obligors to Subordinate Lenders or Agent, nor shall Senior
Lender be obligated for the maintenance, protection, preservation or liquidation
of any Collateral or to take any action or exercise any right with respect
thereto.
 
10. Notices and other communications provided for herein shall be in writing and
shall be deemed effective three (3) days after deposit in the United States
mail, postage prepaid, or on the date of delivery via courier.  Such notices and
communications shall be addressed to the respective addresses of the parties (or
in the case of Subordinate Lenders or Agent, to HCP-TELA, LLC’s address and in
the case of Obligors, to Parent’s address) as set forth below or at such other
address as any party to this Agreement may notify the others as provided in this
Section 10.
 
If to Senior Lender:
 
East West Bank
Loan Servicing Department
9300 Flair Drive, 6th Floor
El Monte, California 91731

 
If to Subordinate Lenders or Agent:
 
HCP-TELA, LLC
c/o Hale Capital Partners, L.P.
570 Lexington Avenue, 49th Floor
New York, New York 10022


If to Obligors:
 
Telanetix, Inc.
11201 SE 8th Street
Bellevue, Washington 98004


11. No failure or delay by Senior Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance by
Senior Lender of steps to enforce such a right or power, preclude any other
right or power.  The rights and remedies of Senior Lender hereunder are
cumulative and not exclusive of any rights or remedies which it otherwise may
have.  The provisions of this Agreement may be amended, modified or waived only
by an agreement in writing signed by the party against whom enforcement is
sought and any such waiver shall be effective only in the specific instance and
for the purpose for which given.
 
 
5

--------------------------------------------------------------------------------

 
 
12. ALL PARTIES TO THIS AGREEMENT HEREBY WAIVE THE RIGHT TO ANY JURY TRIAL IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER
PARTY.
 
13. This Agreement and the rights and obligations of the parties hereunder shall
in all respects be governed by, and construed and enforced in accordance with,
the laws of the State of New York (without giving effect to principles of
conflicts of law of the State of New York).  Each party hereto agrees that all
judicial proceedings brought against it arising out of or relating to this
Agreement or its obligations hereunder may be brought in any state or federal
court of competent jurisdiction in New York, New York, and accepts generally and
unconditionally the nonexclusive jurisdiction and venue of such courts.
 
14. This Agreement shall be binding upon Subordinated Lenders and Agent and
their respective successors and assigns and shall inure to the benefit of Senior
Creditors and its successors and assigns.  No Subordinated Lender nor Agent may
assign their rights under the Subordinated Loan Documents or any obligation of
any Obligor thereunder to any person or entity unless it first executes and
delivers to Senior Lender a written acknowledgement of receipt of a copy of this
Agreement and the written agreement of such person or entity to be bound by the
terms of this Agreement.
 
15. In any case any one or more of the provisions contained in this Agreement
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid, legal and enforceable provisions the economic effect of
which come as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
16. This Agreement is solely for the benefit of the parties hereto and their
respective successors, and assigns, and no other person shall have any right,
benefit, or interest under, or because of, the existence of this Agreement.
 
17. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original.
 


 
[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed under seal as of the day and year first above written.
 
 
“SENIOR LENDER”

 
EAST WEST BANK

By: /s/ Phillip S.
Ernst                                                                           
Name:  Phillip S. Ernst
Title:  Managing Director
 
 
“OBLIGORS”

 
TELANETIX, INC., A DELAWARE CORPORATION

 
By: /s/ Paul C.
Bogonis                                                                
       Name:  Paul C. Bogonis
       Title:  CFO

 
TELANETIX, INC., A CALIFORNIA CORPORATION



By: /s/ Paul C.
Bogonis                                                                
       Name:  Paul C. Bogonis
       Title:  CFO
 
 
 

--------------------------------------------------------------------------------

 
 
ACCESSLINE HOLDINGS, INC., A DELAWARE CORPORATION

 
By: /s/ Paul C.
Bogonis                                                                
       Name:  Paul C. Bogonis
       Title:  CFO

 
ACCESSLINE COMMUNICATIONS CORPORATION, A DELAWARE CORPORATION



By: /s/ Paul C.
Bogonis                                                                           
       Name:  Paul C. Bogonis
       Title:  CFO




“SUBORDINATED LENDERS”

 
CBG-TELA, LLC



By /s/ Martin M. Hale,
Jr.                                                                           
      Name:  Martin M. Hale, Jr.
      Title:  Managing Member


 
HCP-TELA, LLC

 
By /s/ Martin M. Hale,
Jr.                                                                           
Name:  Martin M. Hale, Jr.
      Title:  Managing Member


 
EREF-TELA, LLC

 
By /s/ Martin M. Hale,
Jr.                                                                           
Name:  Martin M. Hale, Jr.
      Title:  Managing Member


 
“AGENT”

 
HCP-TELA, LLC



By /s/ Martin M. Hale,
Jr.                                                                           
      Name:  Martin M. Hale, Jr.
      Title:  Managing Member
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions.  By its signature below, each of the undersigned agrees that it
will, together with its successors and assigns, be bound by the provisions
hereof.


Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Agreement it is not a party hereto and does not and will not receive any
right, benefit, priority or interest under or because of the existence of this
Agreement, and (ii) it will execute and deliver such additional documents and
take such additional action as may be necessary or desirable in the reasonable
opinion of Senior Lender to effectuate the provisions and purposes of this
Agreement.


TELANETIX, INC., A DELAWARE CORPORATION



By: /s/ Paul C.
Bogonis                                                                
       Name:  Paul C. Bogonis
       Title:  CFO


 
TELANETIX, INC., A CALIFORNIA CORPORATION
 
By: /s/ Paul C.
Bogonis                                                                
       Name:  Paul C. Bogonis
       Title:  CFO


 
ACCESSLINE HOLDINGS, INC., A DELAWARE CORPORATION



By: /s/ Paul C.
Bogonis                                                                
       Name:  Paul C. Bogonis
       Title:  CFO


 
ACCESSLINE COMMUNICATIONS CORPORATION, A DELAWARE CORPORATION

By: /s/ Paul C.
Bogonis                                                                
       Name:  Paul C. Bogonis
       Title:  CFO
 
 
 

--------------------------------------------------------------------------------

 


Schedule I
 
Makers
Payee
 
Note Amount
 
Title of Note
Obligors
HCP-TELA, LLC
  $ 1,151,106.48  
Subordinated Promissory Note
Obligors
EREF-TELA, LLC
  $ 246,665.67  
Subordinated Promissory Note
Obligors
CBG-TELA, LLC
  $ 328,887.57  
Subordinated Promissory Note



 
 

--------------------------------------------------------------------------------

 